Rule 807. Residual Exception(a) In General. Under the following conditions, a hearsay statement is not excluded by the rule against hearsay even if the statement is not admissible under a hearsay exception in Rule 803 or 804:
(1) the statement is supported by sufficient guarantees of trustworthiness—after considering the totality of circumstances under which it was made and evidence, if any, corroborating the statement; and
(2) it is more probative on the point for which it is offered than any other evidence that the proponent can obtain through reasonable efforts.
(b) Notice. The statement is admissible only if the proponent gives an adverse party reasonable notice of the intent to offer the statement—including its substance and the declarant's name— so that the party has a fair opportunity to meet it. The notice must be provided in writing before the trial or hearing—or in any form during the trial or hearing if the court, for good cause, excuses a lack of earlier notice.
Notes
(Added Apr. 11, 1997, eff. Dec. 1, 1997; Apr. 26, 2011, eff. Dec. 1, 2011; Apr. 25, 2019, eff. Dec. 1, 2019.)
Notes of Advisory Committee on Rules
The contents of Rule 803(24) and Rule 804(b)(5) have been combined and transferred to a new Rule 807. This was done to facilitate additions to Rules 803 and 804. No change in meaning is intended.
GAP Report on Rule 807. Restylization changes were eliminated.
Committee Notes on Rules—2011 Amendment
The language of Rule 807 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.
Committee Notes on Rules—2019 Amendment
Rule 807 has been amended to fix a number of problems that the courts have encountered in applying it.  

	Courts have had difficulty with the requirement that the proffered hearsay carry “equivalent” circumstantial guarantees of trustworthiness.  The “equivalence” standard is difficult to apply, given the different types of guarantees of reliability, of varying strength, found among the categorical exceptions (as well as the fact that some hearsay exceptions, e.g., Rule 804(b)(6), are not based on reliability at all).  The “equivalence” standard has not served to guide a court’s discretion to admit hearsay, because the court is free to choose among a spectrum of exceptions for comparison.  Moreover, experience has shown that some statements offered as residual hearsay cannot be compared usefully to any of the categorical exceptions and yet might well be trustworthy.  Thus the requirement of an equivalence analysis has been eliminated.  Under the amendment, the court should proceed directly to a determination of whether the hearsay is supported by guarantees of trustworthiness. See Rule 104(a).  As with any hearsay statement offered under an exception, the court’s threshold finding that admissibility requirements are met merely means that the jury may consider the statement and not that it must assume the statement to be true. 

	The amendment specifically requires the court to consider corroborating evidence in the trustworthiness enquiry.  Most courts have required the consideration of corroborating evidence, though some courts have disagreed. The rule now provides for a uniform approach, and recognizes that the existence or absence of corroboration is relevant to, but not dispositive of, whether a statement should be admissible under this exception.  Of course, the court must consider not only the existence of corroborating evidence but also the strength and quality of that evidence. 

	The amendment does not alter the case law prohibiting parties from proceeding directly to the residual exception, without considering the admissibility of the hearsay under Rules 803 and 804.  A court is not required to make a finding that no other hearsay exception is applicable.  But the opponent cannot seek admission under Rule 807 if it is apparent that the hearsay could be admitted under another exception.  

	The rule in its current form applies to hearsay “not specifically covered” by a Rule 803 or 804 exception.  The amendment makes the rule applicable to hearsay “not admissible under” those exceptions.  This clarifies that a court assessing guarantees of trustworthiness may consider whether the statement is a “near-miss” of one of the Rule 803 or 804 exceptions.  If the court employs a “near-miss” analysis it should—in addition to evaluating all relevant guarantees of trustworthiness—take into account the reasons that the hearsay misses the admissibility requirements of the standard exception. 

	In deciding whether the statement is supported by sufficient guarantees of trustworthiness, the court should not consider the credibility of any witness who relates the declarant’s hearsay statement in court.  The credibility of an in-court witness does not present a hearsay question.  To base admission or exclusion of a hearsay statement on the witness’s credibility would usurp the jury’s role of determining the credibility of testifying witnesses.  The rule provides that the focus for trustworthiness is on circumstantial guarantees surrounding the making of the statement itself, as well as any independent evidence corroborating the statement.  The credibility of the witness relating the statement is not a part of either enquiry.  

	Of course, even if the court finds sufficient guarantees of trustworthiness, the independent requirements of the Confrontation Clause must be satisfied if the hearsay statement is offered against a defendant in a criminal case. 

	The Committee decided to retain the requirement that the proponent must show that the hearsay statement is more probative than any other evidence that the proponent can reasonably obtain.  This necessity requirement will continue to serve to prevent the residual exception from being used as a device to erode the categorical exceptions.  

	The requirements that residual hearsay must be evidence of a material fact and that its admission will best serve the purposes of these rules and the interests of justice have been deleted.  These requirements have proved to be superfluous in that they are already found in other rules.  See Rules 102, 401.  

	The notice provision has been amended to make four changes in the operation of the rule: 
 

First, the amendment requires the proponent to disclose the “substance” of the statement.  This term is intended to require a description that is sufficiently specific under the circumstances to allow the opponent a fair opportunity to meet the evidence.  See Rule 103(a)(2) (requiring the party making an offer of proof to inform the court of the “substance” of the evidence). 
Second, the prior requirement that the declarant’s address must be disclosed has been deleted.  That requirement was nonsensical when the declarant was unavailable, and unnecessary in the many cases in which the declarant’s address was known or easily obtainable.  If prior disclosure of the declarant’s address is critical and cannot be obtained by the opponent through other means, then the opponent can seek relief from the court.  
Third, the amendment requires that the pretrial notice be in writing—which is satisfied by notice in electronic form.  See Rule 101(b)(6).  Requiring the notice to be in writing provides certainty and reduces arguments about whether notice was actually provided.  
Finally, the pretrial notice provision has been amended to provide for a good cause exception.  Most courts have applied a good cause exception under Rule 807 even though the rule in its current form does not provide for it, while some courts have read the rule as it was written. Experience under the residual exception has shown that a good cause exception is necessary in certain limited situations.  For example, the proponent may not become aware of the existence of the hearsay statement until after the trial begins, or the proponent may plan to call a witness who without warning becomes unavailable during trial, and the proponent might then need to resort to residual hearsay. 

The rule retains the requirement that the opponent receive notice in a way that provides a fair opportunity to meet the evidence.  When notice is provided during trial after a finding of good cause, the court may need to consider protective measures, such as a continuance, to assure that the opponent is not prejudiced.